DETAILED ACTION
1.	This communication is in response to the RCE filed on 7/26/2022. Claims 21-40 are pending and have been examined. Claims 1-20 are cancelled.
Response to Amendments and Arguments
2.	 Applicant's arguments with respect to claim rejections under 35 USC 103 have been fully considered, but they are not persuasive. Note that the applicant has not changed any of the amended claims and the associated arguments which were considered under an AFCP filed on 6/27/2022 with a subsequent interview with the examiner. The Interview Summary concludes:
(1) The independent claims are amended. However, the amendments amount to moving certain limitations from one place to another place in the same claims. No new limitations are added or removed. As such, the 35 USC 103 rejection rationale presented in the previous Office action still apply. 
(2) The references teach ready mechanisms to realize all recited limitations, including receiving and storing voice, analyzing and converting to text, automatically erasing voice/text under certain condition, and so on. 
(3) The dependent claims recite some timing conditions such as when will voice/text erasure happen. However, with the taught mechanism of automatic voice/text erasure (without user prompt), this is simply a system design choice. 
(4) The applicant also argues about "private session." However, the references teach the start and end of receiving/recording of input voice, which clearly indicates a "session" while in the Specification, "private session" is the same as "session." 
(5) The examiner has looked at dependent claims, but does not find merging any dependent claims into independent claims able to result in allowability of the application. As such, the applicant is advised to come up with new limitations different from the cited references for allowability consideration.
Claim Rejections - 35 USC § 103
3.	Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Lenchner, et al. (US 20160239258; hereinafter LENCHNER) in view of Masanori, et al. (EP 0170272B1; hereinafter MASANORI).
As per claim 21, LENCHNER (Title: Learning intended user actions) discloses “A system, comprising: one or more computing devices implementing one or more services in a service provider environment (LENCHNER, [0017], computer; [0066], Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources .. that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service) wherein the one or more services are communicatively coupled to one or more voice-capturing devices via a network; and wherein the one or more services are executable by the one or more computing devices (LENCHNER, [0005], receiving, by a microphone .. user utterances indicative of user commands; [0066], Cloud computing <read on network>; [0066], enabling convenient, on-demand network access to a shared pool of configurable computing resources .. with a provider of the service) to: start a private session based at least in part on input from one of the one or more voice-capturing devices; receive a voice input from at least one of the one or more voice-capturing devices via the network, wherein the voice input is received while in the private session, and wherein the voice input comprises one or more utterances from a user of the one or more voice-capturing devices (LENCHNER, [0005], receiving, by a microphone .. user utterances indicative of user commands <read on receiving the initiation voice input and all the following voice inputs, including after the private session has started>; [0052], If only one of the two (action word, or noun/pronoun) is present, then the system will still execute the action <read on initiating any action, including starting a private session. Note that ‘a private session’ is subject to the broadest interpretation. In the Specification, ‘a private session’ means the same as ‘a session’ where ‘session’ is never defined>);
store and analyze a representation of the voice input in the service provider environment; and after storing and analyzing the representation of the voice input, [ automatically delete, without being directly prompted by user input, the stored representation of the voice input ] based at least in part on the voice input having been received while in the private session (LENCHNER, [0064], speech to text transcription <read on storing voice input and analyzing the stored voice into text, where ‘voice representation’ can be broadly interpreted. Also see MASANORI>).” 
LENCHNER does not expressly disclose “automatically delete, without being directly prompted by user input, the stored representation of the voice input.” However, the feature is taught by MASANORI (Title: Voice recording card).
In the same field of endeavor, MASANORI teaches: [0001] “a voice recording card capable of recording a message and the like <where ‘voice recording’ reads on ‘voice storing’” and [0023] “The message data stored in the memory 41 of the exchanger 4 may be automatically erased when the reception by the card is completed” which teaches a ready mechanism to automatically delete stored voice, without user’s prompt, under any condition per system design choice.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of MASANORI in a voice command system (as taught by LENCHNER) for “automatically delete the stored representation of the voice input without being directly prompted by user input.”
As per claim 22 (dependent on claim 21), LENCHNER in view of MASANORI further discloses “wherein the input from the one of the one or more voice-capturing devices is an initial voice input from the one or more voice-capturing devices (LENCHNER, [0005], receiving, by a microphone .. user utterances indicative of user commands <read on a ready mechanism to receive the initiation voice input and all the following voice inputs>; [0034], selectively executes user requests for system response <read on initiating the private session> .. depend on .. user intent (e.g., as represented by affirmance/allowance of an action by a user)).” 
As per claim 23 (dependent on claim 22), LENCHNER in view of MASANORI further discloses “wherein a duration of the private session is determined based at least in part on the initial voice input (<see Claim 22 for the initiation of the session, and Claim 24 for the ending of the session>).” 
As per claim 24 (dependent on claim 21), LENCHNER in view of MASANORI further discloses “wherein a duration of the private session is determined based at least in part on an additional voice input from the one or more voice-capturing devices, wherein the additional voice input is received after the initiation of the private session (see Claim 23. LENCHNER, [0034], user intent (e.g., as represented by affirmance/allowance of an action by a user or a request to undo an action by the user) <where a “request” reads on the second voice input, and ‘undo an action’ reads on ending anything such as a session, and that in turn, determines the duration of the session>).”
As per claim 25 (dependent on claim 21), LENCHNER in view of MASANORI further discloses “wherein the representation of the voice input is deleted after an end of the private session (LENCHNER, [0052], The user is always presented with an undo option, by saying a phrase like “no” or “no, I didn't mean that” or any word or words that convey the same concept of wanting to undo something <when to delete is based on the user’s input and as a system design choice>; MASANORI, [0001], a voice recording card capable of recording a message and the like; [0023], The message data stored in the memory 41 of the exchanger 4 may be automatically erased when the reception by the card is complete <read on a ready mechanism to automatically delete the stored voice message under any condition as a system design choice>).”
As per claim 26 (dependent on claim 21), LENCHNER in view of MASANORI further discloses “wherein the representation of the voice input is deleted before an end of the private session (LENCHNER, [0052], The user is always presented with an undo option, by saying a phrase like “no” or “no, I didn't mean that” or any word or words that convey the same concept of wanting to undo something <when to delete is based on the user’s input and as a system design choice>; MASANORI, [0001], a voice recording card capable of recording a message and the like; [0023], The message data stored in the memory 41 of the exchanger 4 may be automatically erased when the reception by the card is complete <read on a ready mechanism to automatically delete the stored voice message under any condition as a system design choice>).”
	Claims 27-32 (similar in scope to claims 21-26) are rejected under the same rationale as applied above for claims 21-26. 
As per claim 33 (dependent on claim 27), LENCHNER in view of MASANORI further discloses “wherein the representation of the voice input comprises audio data or a transcription (LENCHNER, [0005], receiving, by a microphone .. user utterances <read on audio data> indicative of user commands; [0064], speech to text transcription).”
Claims 34-39 (similar in scope to system claims 21-26) are rejected under the same rationale as applied above for claims 21-26. 
Claim 40 (similar in scope to claim 33) is rejected under the same rationale as applied above for claim 33. 
Conclusion 
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG-TZER TZENG/		7/30/2022Primary Examiner, Art Unit 2659